DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.
 
The Amendment filed 12/7/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1 and 22have been amended.
	No claims have been added.
	Claims 2-4, 7-9, 11-12, 14, 17-21, 23-27, 29-32, 34-36, 38-42, 44-46, 48-54, 56-58, 60, 62, 64-69, and 71-74 have been canceled.
Remarks drawn to rejections of Office Action mailed 9/7/21 include:
102(a)(1) rejections: which have been overcome by applicant’s amendments and arguments have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 5, 6, 10, 13, 15, 22, 28, 33, 37, 43, 47, 61, 63, 70, and 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0043248 (of record). 
The claims of the instant application are drawn to compounds of the formula: 
    PNG
    media_image1.png
    216
    279
    media_image1.png
    Greyscale
and pharmaceutical compositions and methods of treating infectious diseases comprising the same. The variables are defined as optionally being: A is 
    PNG
    media_image2.png
    96
    89
    media_image2.png
    Greyscale
; P is H or a protecting group; R8 is H or various alkyl groups; R9 is at least one substituent group (not H), and n is 1 or 2.

    PNG
    media_image3.png
    141
    120
    media_image3.png
    Greyscale
where W is 
    PNG
    media_image4.png
    65
    82
    media_image4.png
    Greyscale
. ‘248 shows a preferred genus is compound IB: 
    PNG
    media_image5.png
    166
    165
    media_image5.png
    Greyscale
It is noted that this compound is nearly identical to those presently claimed except for the present A-groups having additional groups besides the -C(R1)(R2)(R3) group. As such, the present claims are broader than those of ‘248. 
It is noted that while none of the specified species in ‘248 anticipate the present claims, the present claims would indeed be prima facia obvious in view of the ‘248 compounds and a skilled artisan would see the present application is substantially overlapping with that which is disclosed in ‘248. The core of the present compounds has the formula: 

    PNG
    media_image1.png
    216
    279
    media_image1.png
    Greyscale
and ‘248 is 
    PNG
    media_image5.png
    166
    165
    media_image5.png
    Greyscale
. The instant claims provide P can be H (and ‘248 also states the OH groups on the sugar can be protected with P-
    PNG
    media_image2.png
    96
    89
    media_image2.png
    Greyscale
 which is the same as in ‘248. The R9 groups in both applications are nearly identical. The R6 group of ‘248 is H, alkyl, or hydroxyalkyl which the R8 group herein (at the corelative position) embraces all of these groups. The present claims carve out the compounds of the art with a proviso at the end of the claim stating that when R1 is SRA where RA is a C1-6 unsubstituted alkyl that A is not various groups which are specifically in the disclosed species of ‘248. However, the remaining non-exemplified species of the genus of ‘248 would still render obvious the present claims as they would fall within the scope of the present claims. Applicants are claiming a broader genus of the compounds of the art where the prior arts subgenus would fall entirely within the compounds presently claimed and rendering obvious the compounds falling within the scope the ‘248 patent. The skilled artisan would find it prima facia obvious that the groups are substantially overlapping and prima facia obvious. 
Regarding some of applicants arguments filed 12/7/21 as they relate to the anticipation rejection – applicants argued for example that the protecting groups of ‘248 are not limited to anything specific and thus the compounds therein could not be easily envisaged. The examiner notes that the protecting groups of the present application are equally broad and encompass the same groups as the present application states that protecting groups can be any of those listed on paragraphs [0247]-[0248] including those “well known in the art and include those described in detail in Protecting groups in Organic Synthesis… John Wiley and Sons 1999”. Thus, applicants arguing the scope of ‘248 is so broad as to not encompass the compounds herein would not be . 

Allowable Subject Matter
Claims 16, 55, and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623